Name: Commission Regulation (EEC) No 213/80 of 31 January 1980 fixing the export refunds on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 26/ 14 Official Journal of the European Communities 1 . 2 . 80 COMMISSION REGULATION (EEC) No 213/80 of 31 January 1980 fixing the export refunds on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( ! ), as last amended by Regulation (EEC) No 1 547/79 (2), and in particular the fourth subparagraph of Article 16 (2) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organiza ­ tion of the market in rice (3 ), as last amended by Regu ­ lation (EEC) No 11 3/80 (4 ), and in particular the fourth subparagraph of Article 17 (2) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 16 of Regulation (EEC) No 2727/75 and Article 17 of Regulation (EEC) No 1418 /76 provide that the difference between quotations or prices on the world market for the products listed in Article 1 of those Regulations and prices for those products within the Community may be covered by an export refund ; Whereas Article 2 of Council Regulation (EEC) No 2746/75 of 29 October 1975 (5 ), and Article 2 of Council Regulation (EEC) No 1431 /76 of 21 June 1976 (6) laying down general rules for granting export refunds on cereals and rice respectively and criteria for fixing the amount of such refunds, provide that when refunds are being fixed account must be taken of the existing situation and the future trend with regard to prices and availabilities of cereals , rice and broken rice on the Community market on the one hand and prices for cereals , rice, broken rice and cereal products on the world market on the other ; whereas the same Articles provide that it is also important to ensure equilibrium and the natural development of prices and trade on the markets in cereals and rice and, furthermore, to take into account the economic aspect of the proposed exports , and the need to avoid distur ­ bances on the Community market ; Whereas Article 6 of Council Regulation (EEC) No 2744/75 of 29 October 1975 on the import and export system for products processed from cereals and from rice (7), as last amended by Regulation (EEC) No 2245/78 (8), defines the specific criteria to be taken into account when the refund on these products is being calculated ; Whereas, on the basis of the criteria laid down in Regulation (EEC) No 2744/75, particular account should be taken of the prices and quantities of basic products used to calculate the variable component of the levy ; whereas Article 8 of Regulation (EEC) No 2744/75 and Article 1 of Regulation (EEC) No 1077/68 (9), as amended by Regulation (EEC) No 2764/71 ( 10), provide that the amount of the export refund should, for certain products, be reduced by an amount equal to the production refund granted in respect of the basic product ; Whereas it follows from applying these detailed rules to the present situation on the market in products processed from cereals and rice that the export refund should be fixed at an amount which will cover the difference between Community prices and world market prices ; Whereas when the refund is being calculated account should be taken of the quantities of raw materials used to determine the variable component of the levy ; whereas the quantities of raw materials used for certain processed products may vary according to the end use of the product ; whereas, depending on the manufacturing process used, products other than the main product are obtained, the quantity and value of which may vary with the nature and quality of the main products being manufactured ; whereas cumula ­ tion of the refunds on the various products manufac ­ tured by a single process from the same basic product may make it possible, in certain cases, to export to third countries at prices which are lower than world market prices ; whereas the refund on certain products should therefore be limited to an amount which , while allowing access to the world market, will ensure that the aims of the common organization of the markets are respected ; Whereas the refund to be granted in respect of certain processed products should be graduated on the basis of the ash , crude fibre, tegument, protein, fat and starch content of the individual product concerned, this content being a particularly good indicator of the ( 7) OJ No L 281 , 1 . 11 . 1975, p. 65. ') OJ No L 281 , 1 . 11 . 1975, p. 1 . OJ No L 188 , 26 . 7 . 1979 , p. 1 . J ) OJ No L 166, 25 . 6 . 1976, p. 1 . &lt;) OJ No L 16, 22 . 1 . 1980, p. 1 . 5 ) OJ No L 281 , 1.11 . 1975 , p. 78 . ') OJ No L 166 , 25. 6 . 1976, p. 36 . (8) OJ No L 273, 29 . 9 . 1978 , p . 1 . C) OJ No L 181 , 27 . 7 . 1968, p . 1 . H OJ No L 283, 24 . 12. 1971 , p . 30 . 1 . 2. 80 Official Journal of the European Communities No L 26/ 15 of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; Whereas the refund must be fixed once a month ; whereas it may be altered in the intervening period ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals. quantity of basic product actually incorporated in the processed product ; Whereas there is no need at present to fix an export refund for manioc, other tropical roots and tubers or flours obtained therefrom, given the economic aspect of potential exports and in particular the nature and origin of these products ; whereas, for certain products processed from cereals, the insignificance of Commu ­ nity participation in world trade makes it unnecessary to fix an export refund at the present time ; Whereas the world market situation or the specific requirements of certain markets may make it neces ­ sary to vary the refund for certain products according to destination ; Whereas Regulation (EEC) No 2806/71 ( ! ) lays down additional rules for granting export refunds for certain products processed from cereals and rice ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2-25 %, a rate of exchange based on their effective parity ;  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 (d) of Regulation (EEC) No 2727/75 and in Article 1 ( 1 ) (c) of Regulation (EEC) No 1418/76 and subject to Regulation (EEC) No 2744/75 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 February 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 January 1980 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 284, 28 . 12. 1971 , p. 9 . No L 26/16 Official Journal of the European Communities 1 . 2 . 80 ANNEX to the Commission Regulation of 31 January 1980 fixing the export refunds on products processed from cereals and rice (ECU/tonne) Number in nomenclature used for refunds Nomenclature in simplified wording Refund 11.01 C (I ) Barley flour, of an ash content, referred to dry matter, not exceeding 0-9 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0-9 % weight 109-16 11.01 C (II) Barley flour not included under No 11.01 C (I)  11.01 D ( I ) Oat flour, of an ash content, referred to dry matter, not exceeding 2-3 % by weight, of a crude fibre content, referred to dry matter, not exceeding 1-8 % by weight, of a moisture content not exceeding 11 % and of which the peroxydase is virtually inactivated 143-96 11.01 D (II ) Oat flour not included under No 11.01 D (I) -l 11.01 E (I) Maize flour, of a fat content, referred to dry matter, not exceeding 1-3 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0-8 % by weight 137-65 11.01 E (II) Maize flour, of a fat content, referred to dry matter, exceeding 1-3 % but not exceeding 1-7 % by weight and of a crude fibre content, referred to dry matter, not exceeding 1 % by weight 117-98 11.01 E (III) Maize flour not included under No 11.01 E (I ) and (II) 85-54 11.01 F Rice flour 56-87 11.02 A III (a) Barley groats and meal , of an ash content, referred to dry matter, not exceeding 1 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0-9 % by weight 112-79 11.02 A III (b) Barley groats and meal not included under No 11.02 A III ( a)  11.02 A IV (a) Oat groats and meal, of an ash content, referred to dry matter, not exceeding 2-3 % by weight , of a tegument content not exceeding 0-1 % , of a moisture content not exceeding 11 % and of which the peroxydase is virtually inactivated 143-96 11.02 A IV (b ) Oat groats and meal not included under No 11.02 A IV (a)  11.02 A V (a) Maize groats and meal, of a ,of a fat content , referred to dry matter, not exceeding 0-9 % by weight and a crude fibre content, referred to dry matter, not exceeding 0-6 % by weight ( J ) 176-98 11.02 A V (b) Maize groats and meal, of a fat content , referred to dry matter , not exceeding 1-3 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0-8 % by weight ( x ) 137-65 11.02 A V (c) Maize groats and meal , of a fat content, referred to dry matter, exceeding 1-3 % by weight but not exceeding 1-7 % by weight and of a crude fibre content, referred to dry matter, not exceeding 1-0 % weight (*) 117-98 11.02 A VI Rice groats and meal 56-87 11.02 B I a) 1 (aa) Hulled (shelled or husked) barley, of an ash content, referred to dry matter, not exceeding 1 % by weight and of a crude fibre content, referred to dry matter , not exceeding 0-9 % by weight (2) 109-16 11.02 B I a ) 1 (bb) Hulled (shelled or husked) barley not included under No 11.02 B I a) 1 (aa) ( 2)  11.02 B I a ) 2 (aa ) Clipped oats  11.02 B I a) 2 bb) ( 11 ) Hulled (shelled or husked) oats, of an ash content, referred to dry matter, not exceeding 2-3 % by weight, of a tegument content not exceeding 0-5 % of a moisture content not exceeding 11 % and of which the peroxydase is virtually inactivated (*) 127-97 11.02 B I a) 2 bb) (22) Hulled (shelled or husked) oats, not included under No 11.02 B I a) 2 bb) (11 ) (*)  1 . 2 . 80 Official Journal of the European Communities No L 26/17 (ECU/tonne) Number in nomenclature used for refunds Nomenclature in simplified wording Refund 11.02 B I b) 1 (aa) Hulled and sliced or kibbled barley, of an ash content, referred to dry matter, not exceeding 1 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0-9 % by weight ('GrÃ ¼tze' or 'Grutten') (*) 109.16 11.02 Bib) 1 (bb) Hulled and sliced or kibbled barley, not included under No 11.02 B I b) 1 (aa ) ('GrÃ ¼tze' or 'Grutten') (*)  11.02 Bib) 2 (aa) Hulled and sliced or kibbled oats , of an ash content, referred to dry matter, not exceeding 2-3 % weight, of a tegument content not exceeding 0-1 % , of a moisture content not exceeding 11 % and of which the peroxydase is virtually inactivated ('GrÃ ¼tze' or 'Grutten') ( 2 ) 135-97 11.02 Bib) 2 (bb) Hulled and sliced or kibbled oats not included under No 11.02 B I b) 2 (aa) ('GrÃ ¼tze' or 'Grutten') ( 2 )  11.02 B II a ) ( 1 ) Hulled (shelled or husked ) wheat, not sliced or kibbled (*)  11.02 C III ( a ) Pearled barley, of an ash content, referred to dry matter, not exceeding 1 % by weight (without talc)  1st category (s) 145-54 11.02 C III (b) Pearled barley, of an ash content, referred to dry matter, not exceeding 1 % by weight (without talc)  2nd category (s ) 11643 11.02 CIV Pearled oats (3 )  11.02 D I Wheat not otherwise worked than kibbled 0 11.02 D II Rye not otherwise worked than kibbled 35-00 11.02 E lb) 1 (aa) Flaked oats , of an ash content, referred to dry matter, not exceeding 1 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0-9 % by weight 109-16 11.02 E lb) 1 (bb) Flaked barley not included under 11.02 E I b) 1 (aa)  11.02 E lb) 2 (aa) Flaked oats, of an ash content, referred to dry matter, not exceeding 2-3 % by weight, of a tegument content not exceeding 0-1 % , of a moisture content not exceeding 12 % and of which the peroxydase is virtually inactivated 159-96 11.02 E I b ) 2 (bb ) Flaked oats, of an ash content, referred to dry matter, not exceeding 2-3 % by weight, of a tegument content exceeding 0-1 % but not exceeding 1-5 % , of a moisture content not exceeding 12 % and of which the peroxydase is virtually inactivated 127-97 11.02 E lb) 2 ( cc) Flaked oats not included under Nos 11.02 E I b) 2 (aa) and 11.02 E I b) 2 (bb)  ex 11.02 E lie) ( 1 ) Flaked maize, of a fat content, referred to dry matter, not exceeding 0-9 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0-7 % by weight 157-31 ex 11.02 E lie) (2) Flaked maize, of a fat content, referred to dry matter, not exceeding 1-3 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0-8 % by weight 127-82 ex 11.02 E II c) (3 ) Flaked maize, of a fat content, referred to dry matter, exceeding 1-3 % but not exceeding 1-7 % by weight and of a crude fibre content, referred to dry matter, not exceeding 1 % weight 11.02 E II d) 1 Flaked rice . 56-87 11.02 F III Barley pellets  11.02 F IV Oat pellets  11.02 F V Maize pellets  11.02 G I Wheat germ, whole, rolled, flaked or ground 20-61 11.02 Gil Germ of cereals other than wheat, whole, rolled, flaked or ground 24-58 No L 26/18 Official Journal of the European Communities 1 . 2 . 80 (ECU/tonne) Number in nomenclature used for refunds Nomenclature in simplified wording Refund 11.07 A I a) Unroasted malt, obtained from wheat, in the form of flour 98-31 11.07 A II a) Unroasted malt, other than that obtained from wheat, in the form of flour 86-79' 11.08 A I Maize starch (6) 158-30 (5 ) 11.08 All Rice starch (6 ) 43-15 11.08 A III Wheat starch (6 ) 181-35 (5 ) 11.08 A IV Potato starch (7) 158-30 (5 ) 11.08 A V Starches other than maize, rice , wheat, or potato starch (6)  11.09 A Dried wheat gluten, of a protein content , referred to dry matter, not exceeding 82 % by weight (N X 6-25 ) 259-68 (5 ) 17.02 B II a) Glucose other than glucose containing, in the dry state, 99 % or more by weight of the pure product, in the form of white crystalline powder, whether or not agglomerated (4 ) 206-47 (5 ) 17.02 B II b) Glucose and glucose syrup not containing, in the dry state, 99 % or more by weight of the pure product, other than glucose in the form of white crystalline powder, whether or not agglomerated (4) m-x (5 ) 21.07 F II Flavoured or coloured glucose and glucose syrup, other than in the form of white crystalline powder, whether or not agglomerated 158-30 (5) 23.02 A I a ) Brans, sharps and other residues derived from the sifting, milling or working of maize or rice of a starch content not exceeding 35 % by weight 20-28 23.02 A I b) 2 Brans, sharps and other residues derived from the sifting, milling or working of maize or rice, of a starch content exceeding 35 % by weight, and not having undergone a denaturing process, or of a starch content exceeding 45 % by weight and having undergone denaturing process 20-28 23.02 A II a) Brans, sharps and other residues derived from the sifting, milling or working of maize or rice, of a starch content not exceeding 28 % by weight and of which the percentage which passes through a sieve with an aperture of 0-2 mm does not exceed 10 % by weight or of which the sifted product has an ash content, calculated on dry matter , not exceeding 1-5 % by weight 20-28' 23.02 A II b ) Brans , sharps and other residues derived from the sifting, milling or working of cereals other than maize or rice, not included under No 23.02 A II a ) 20-28 23.03 A I Residues from the manufacture of starch from maize (excluding concentrated steeping liquors), of a protein content, calculated on dry matter, not exceeding 63 % by weight (N X 6-25 ) 138-68 (5 ) (') The export refund is paid in respect of maize , groats and meal :  of which a percentage not exceeding 30 "/ ¢ passes through a sieve with an aperture of 315 microns,  of which a percentage not exceeding 5 % passes through a sieve with an aperture of 150 microns . (*) 'Hulled grains' are grains corresponding to the definition given in the Annex to Regulation (EEC) No 821 /68 (OJ No L 149, 29 . 6 . 1968 , p. 46). ( ¢) 'Pearled grains ' are grains corresponding to the definition given in the Annex to Regulation (EEC) No 821/68 (OJ No L 149, 29 . 6 . 1968 , p. 46). (*) Pursuant to Regulation (EEC) No 2730/75 the product falling within subheading 17.02 B I enjoys the same export refund as the product falling within subheading 17.02 B II . (') The export refund to be granted shall be arrived at by first applying the monetary coefficient to the amount shown in this column and, thereafter, deducting a sum equal to the production refund per tonne of finished product as follows :  11.08 A I , 11.08 A IV , 11.08 A V, 17.02 B II b) and 21.07 F : 33-09 ECU/tonne ,  11.08 A III : 64-60 ECU/tonne ,  11.09 A : 117-48 ECU/tonne ,  17.02 B II a) : 43-16 ECU/tonne ,  23.03 A I : 41-10 ECU/tonne . ( ¢) The export refund is granted on products falling within this subheading which have a starch content of not less than 85 */o by weight . C) The export refund is granted on products falling within this subheading which have a starch content of not less than 78 Vo by weight .